


Exhibit 10.2

 

Cash or Stock Settlement

 

DTS INC.

RESTRICTED STOCK UNITS AGREEMENT

 

DTS, Inc. has granted to the Participant named in the Notice of Grant of
Restricted Stock Units (the “Grant Notice”) to which this Restricted Stock Units
Agreement (the “Agreement”) is attached an Award consisting of Restricted Stock
Units (the “Units”) subject to the terms and conditions set forth in the Grant
Notice and this Agreement.  The Award has been granted pursuant to and shall in
all respects be subject to the terms conditions of the DTS, Inc. 2012 Equity
Incentive Plan (the “Plan”), as amended to the Grant Date, the provisions of
which are incorporated herein by reference.  By signing the Grant Notice, the
Participant: (a) acknowledges receipt of and represents that the Participant has
read and is familiar with the Grant Notice, this Agreement, the Plan and a
prospectus for the Plan prepared in connection with the registration with the
Securities and Exchange Commission of the shares of Stock issuable pursuant to
the Award (the “Plan Prospectus”), (b) accepts the Award subject to all of the
terms and conditions of the Grant Notice, this Agreement and the Plan and
(c) agrees to accept as binding, conclusive and final all decisions or
interpretations of the Committee upon any questions arising under the Grant
Notice, this Agreement or the Plan.

 

1.            DEFINITIONS AND CONSTRUCTION.

 

1.1    Definitions.  Unless otherwise defined herein, capitalized terms shall
have the meanings assigned in the Grant Notice or the Plan.

 

1.2    Construction.  Captions and titles contained herein are for convenience
only and shall not affect the meaning or interpretation of any provision of this
Agreement.  Except when otherwise indicated by the context, the singular shall
include the plural and the plural shall include the singular.  Use of the term
“or” is not intended to be exclusive, unless the context clearly requires
otherwise.

 

2.            ADMINISTRATION.

 

All questions of interpretation concerning the Grant Notice, this Agreement and
the Plan shall be determined by the Committee or its designee.  All such
determinations shall be final and binding upon all persons having an interest in
the Award as provided by the Plan.  Any Officer shall have the authority to act
on behalf of the Company with respect to any matter, right, obligation, or
election which is the responsibility of or which is allocated to the Company
herein, provided the Officer has apparent or actual authority with respect to
such matter, right, obligation, or election.

 

3.            THE AWARD.

 

3.1    Grant of Units.  On the Grant Date, the Participant shall acquire,
subject to the provisions of this Agreement, the Number of Restricted Stock
Units determined as set forth in the Grant Notice, subject to adjustment as
provided in Section 9.  Each Unit represents a right to receive on a date
determined in accordance with the Grant Notice and this Agreement a cash payment
(less applicable withholding taxes) equal to the Fair Market Value as adjusted
in

 

--------------------------------------------------------------------------------


 

accordance with the terms of the Plan, of one (1) share of Stock for each Vested
Unit; provided, however, that such Fair Market Value, as adjusted, shall not
exceed an amount equal to three (3) times the Fair Market Value, as adjusted, of
the Stock on the Date of Grant.  Notwithstanding the foregoing, if, on or before
December 31, 2015, the stockholders of the Company approve the addition of a
sufficient to number of shares of Stock to the Plan’s share reserve which, in
the opinion of the Committee, is sufficient to settle this Award and similar
Awards granted contemporaneously with it in shares of Stock, then this Award may
only be settled in shares of Stock.  Absent the approval by the Company’s
stockholders of such additional shares, the Committee will retain the discretion
to settle this Award in either cash or Stock.

 

3.2    No Monetary Payment Required.  The Participant is not required to make
any monetary payment (other than applicable tax withholding, if any) as a
condition to receiving the Units or Shares issued upon settlement of the Units,
the consideration for which shall be past services actually rendered and/or
future services to be rendered to a Participating Company.  Notwithstanding the
foregoing, if required by applicable state corporate law, the Participant shall
furnish consideration in the form of cash or past services rendered having a
value not less than the par value of the shares of Stock issued upon settlement
of the Units.

 

4.            VESTING OF UNITS.

 

The Units shall vest and become Vested Units as provided in the Grant Notice.

 

5.            COMPANY REACQUISITION RIGHT.

 

5.1    Grant of Company Reacquisition Right.  Except to the extent otherwise
provided in an employment agreement between a Participating Company and the
Participant, in the event that the Participant’s Service terminates for any
reason or no reason, with or without cause, the Participant shall forfeit and
the Company shall automatically reacquire all Units which are not, as of the
time of such termination, Vested Units (“Unvested Units”), and the Participant
shall not be entitled to any payment therefor (the “Company Reacquisition
Right”).

 

5.2    Ownership Change Event, Non-Cash Dividends, Distributions and
Adjustments.  Upon the occurrence of an Ownership Change Event, a dividend or
distribution to the stockholders of the Company paid in shares of Stock or other
property, or any other adjustment upon a change in the capital structure of the
Company as described in Section 9, any and all new, substituted or additional
securities or other property (other than regular, periodic cash dividends paid
on Stock pursuant to the Company’s dividend policy) to which the Participant is
entitled by reason of the Participant’s ownership of Unvested Units shall be
immediately subject to the Company Reacquisition Right and included in the terms
“Units” and “Unvested Units” for all purposes of the Company Reacquisition Right
with the same force and effect as the Unvested Units immediately prior to the
Ownership Change Event, dividend, distribution or adjustment, as the case may
be.  For purposes of determining the number of Vested Units following an
Ownership Change Event, dividend, distribution or adjustment, credited Service
shall include all Service with any corporation which is a Participating Company
at the time the Service is rendered, whether or not such corporation is a
Participating Company both before and after any such event.

 

2

--------------------------------------------------------------------------------


 

6.            SETTLEMENT OF THE AWARD.

 

6.1    Issuance of Shares.  Subject to the provisions of Section 6.3 below, the
Company shall issue to the Participant on the Settlement Date with respect to
each Vested Unit to be settled on such date the cash payment described in
Section 3 or one (1) share of Stock.  Shares of Stock issued in settlement of
Units shall not be subject to any restriction on transfer other than any such
restriction as may be required pursuant to Section 6.3, Section 7 or the
Company’s Trading Compliance Policy.

 

6.2    Beneficial Ownership of Shares; Certificate Registration.  The
Participant hereby authorizes the Company, in its sole discretion, to deposit
for the benefit of the Participant with the broker designated by the Company
with which the Participant has an account, any or all shares of Stock acquired
by the Participant pursuant to the settlement of the Award.  Except as provided
by the preceding sentence, a certificate for the shares of Stock as to which the
Award is settled shall be registered in the name of the Participant, or, if
applicable, in the names of the heirs of the Participant.

 

6.3    Restrictions on Grant of the Award and Issuance of Shares.  The grant of
the Award and issuance of shares of Stock upon settlement of the Award shall be
subject to compliance with all applicable requirements of federal, state or
foreign law with respect to such securities.  No shares of Stock may be issued
hereunder if the issuance of such shares of Stock would constitute a violation
of any applicable federal, state or foreign securities laws or other law or
regulations or the requirements of any stock exchange or market system upon
which the shares of Stock may then be listed.  The inability of the Company to
obtain from any regulatory body having jurisdiction the authority, if any,
deemed by the Company’s legal counsel to be necessary to the lawful issuance of
any shares subject to the Award shall relieve the Company of any liability in
respect of the failure to issue such shares of Stock as to which such requisite
authority shall not have been obtained.  As a condition to the settlement of the
Award, the Company may require the Participant to satisfy any qualifications
that may be necessary or appropriate, to evidence compliance with any applicable
law or regulation and to make any representation or warranty with respect
thereto as may be requested by the Company.

 

6.4    Fractional Shares.  The Company shall not be required to issue fractional
shares of Stock upon the settlement of the Award.  Any fractional share of Stock
resulting from a settlement of an Award shall be rounded down to the nearest
whole number.

 

7.            TAX WITHHOLDING.

 

7.1    In General.  At the time the Grant Notice is executed, or at any time
thereafter as requested by a Participating Company, the Participant hereby
authorizes withholding from payroll and any other amounts payable to the
Participant, and otherwise agrees to make adequate provision for, any sums
required to satisfy the federal, state, local and foreign tax (including any
social insurance) withholding obligations of the Participating Company, if any,
which arise in connection with the Award, the vesting of Units or the issuance
of shares of Stock in settlement thereof.  The Company shall have no obligation
to deliver shares of Stock until such tax withholding obligations have been
satisfied by the Participant.

 

3

--------------------------------------------------------------------------------


 

7.2    Assignment of Sale Proceeds; Payment of Tax Withholding by Check. 
Subject to compliance with applicable law and the Company’s Trading Compliance
Policy, if this Award is settled in shares of Stock, the Company may permit the
Participant to satisfy the tax withholding obligations in accordance with
procedures established by the Company providing for either (i) delivery by the
Participant to the Company or a broker approved by the Company of properly
executed instructions, in a form approved by the Company, providing for the
assignment to the Company of the proceeds of a sale with respect to some or all
of the shares of Stock being acquired upon settlement of Units, or (ii) payment
by check.

 

7.3    Withholding in Shares, if this Award is settled in shares of Stock.  If
this Award is settled in shares of Stock, the Company may require the
Participant to satisfy all or any portion of a Participating’ Company’s tax
withholding obligations by deducting from the shares of Stock otherwise
deliverable to the Participant in settlement of the Award a number of whole
shares of Stock having a fair market value, as determined by the Company as of
the date on which the tax withholding obligations arise, not in excess of the
amount of such tax withholding obligations determined by the applicable minimum
statutory withholding rates.

 

7.4    Default Withholding Provision.  Except as otherwise provided by the
Company, if this Award is settled in shares of Stock, if the Participant does
not deliver to the Company at least five (5) days prior to a Settlement Date a
written notice of Participant’s election to satisfy by cash, check, or other
manner agreeable to the Company, all federal, state, local or foreign tax
withholding obligations related to such shares of Stock, Participant and the
Company agree that the Company shall retain that number of the shares of Stock,
based on the Fair Market Value of the Company’s common stock on such Settlement
Date, with an aggregate value equal to the amount of all federal, state, local
or foreign tax withholding obligations that Participant or the Participating
Company would incur as a result of the Settlement of such shares of Stock
determined by the applicable minimum statutory withholding rates.

 

8.            EFFECT OF CHANGE IN CONTROL.

 

In the event of a Change in Control, except to the extent that the Committee
determines to cash out the Award in accordance with Section 13.1(c) of the Plan,
the surviving, continuing, successor, or purchasing entity or parent thereof, as
the case may be (the “Acquiror”), may, without the consent of the Participant,
assume or continue in full force and effect the Company’s rights and obligations
under all or any portion of the outstanding Units or substitute for all or any
portion of the outstanding Units substantially equivalent rights with respect to
the Acquiror’s stock.  For purposes of this Section, a Unit shall be deemed
assumed if, following the Change in Control, the Unit confers the right to
receive, subject to the terms and conditions of the Plan and this Agreement, the
consideration (whether stock, cash, other securities or property or a
combination thereof) to which a holder of a share of Stock on the effective date
of the Change in Control was entitled (and if holders were offered a choice of
consideration, the type of consideration chosen by the holders of a majority of
the outstanding shares of Stock); provided, however, that if such consideration
is not solely common stock of the Acquiror, the Committee may, with the consent
of the Acquiror, provide for the consideration to be received upon settlement of
the Unit to consist solely of common stock of the Acquiror equal in Fair Market
Value to the per share consideration received by holders of Stock pursuant to
the Change in Control.

 

4

--------------------------------------------------------------------------------


 

9.                                    ADJUSTMENTS FOR CHANGES IN CAPITAL
STRUCTURE.

 

Subject to any required action by the stockholders of the Company and the
requirements of Section 409A of the Code to the extent applicable, in the event
of any change in the Stock effected without receipt of consideration by the
Company, whether through merger, consolidation, reorganization, reincorporation,
recapitalization, reclassification, stock dividend, stock split, reverse stock
split, split-up, split-off, spin-off, combination of shares, exchange of shares,
or similar change in the capital structure of the Company, or in the event of
payment of a dividend or distribution to the stockholders of the Company in a
form other than Stock (excepting normal cash dividends) that has a material
effect on the Fair Market Value of Shares, appropriate and proportionate
adjustments shall be made in the number of Units subject to the Award and/or the
number and kind of shares to be issued in settlement of the Award, in order to
prevent dilution or enlargement of the Participant’s rights under the Award. 
For purposes of the foregoing, conversion of any convertible securities of the
Company shall not be treated as “effected without receipt of consideration by
the Company.”  Any and all new, substituted or additional securities or other
property to which the Participant is entitled by reason of the grant of Units
acquired pursuant to this Award will be immediately subject to the provisions of
this Award on the same basis as all Units originally acquired hereunder.  Any
fractional Unit or share resulting from an adjustment pursuant to this
Section shall be rounded down to the nearest whole number.  Such adjustments
shall be determined by the Committee, and its determination shall be final,
binding and conclusive.

 

10.    RIGHTS AS A STOCKHOLDER OR EMPLOYEE.

 

The Participant shall have no rights as a stockholder with respect to any shares
of Stock which may be issued in settlement of this Award until the date of the
issuance of a certificate for such shares of Stock (as evidenced by the
appropriate entry on the books of the Company or of a duly authorized transfer
agent of the Company).  No adjustment shall be made for dividends, distributions
or other rights for which the record date is prior to the date such certificate
is issued, except as provided in Section 9.  If the Participant is an Employee,
the Participant understands and acknowledges that, except as otherwise provided
in a separate, written employment agreement between a Participating Company and
the Participant, the Participant’s employment is “at will” and is for no
specified term.  Nothing in this Agreement shall confer upon the Participant any
right to continue in the Service of a Participating Company or interfere in any
way with any right to terminate the Participant’s Service at any time.

 

11.    LEGENDS.

 

The Company may at any time place legends referencing any applicable federal,
state or foreign securities law restrictions on all certificates representing
shares of Stock issued pursuant to this Agreement.  The Participant shall, at
the request of the Company, promptly present to the Company any and all
certificates representing shares of Stock acquired pursuant to this Award in the
possession of the Participant in order to carry out the provisions of this
Section.

 

12.    COMPLIANCE WITH SECTION 409A.

 

It is intended that any election, payment or benefit which is made or provided

 

5

--------------------------------------------------------------------------------


 

pursuant to or in connection with this Award that may result in Section 409A
Deferred Compensation shall comply in all respects with the applicable
requirements of Section 409A (including applicable regulations or other
administrative guidance thereunder, as determined by the Committee in good
faith) to avoid the unfavorable tax consequences provided therein for
non-compliance.  In connection with effecting such compliance with Section 409A,
the following shall apply:

 

12.1                    Separation from Service; Required Delay in Payment to
Specified Employee.  Notwithstanding anything set forth herein to the contrary,
no amount payable pursuant to this Agreement on account of the Participant’s
termination of Service which constitutes a “deferral of compensation” within the
meaning of the Treasury Regulations issued pursuant to Section 409A of the Code
(the “Section 409A Regulations”) shall be paid unless and until the Participant
has incurred a “separation from service” within the meaning of the Section 409A
Regulations.  Furthermore, to the extent that the Participant is a “specified
employee” within the meaning of the Section 409A Regulations as of the date of
the Participant’s separation from service, no amount that constitutes a deferral
of compensation which is payable on account of the Participant’s separation from
service shall be paid to the Participant before the date (the “Delayed Payment
Date”) which is first day of the seventh month after the date of the
Participant’s separation from service or, if earlier, the date of the
Participant’s death following such separation from service.  All such amounts
that would, but for this Section, become payable prior to the Delayed Payment
Date will be accumulated and paid on the Delayed Payment Date.

 

12.2                    Other Changes in Time of Payment.  Neither the
Participant nor the Company shall take any action to accelerate or delay the
payment of any benefits which constitute a “deferral of compensation” within the
meaning of Section 409A Regulations in any manner which would not be in
compliance with the Section 409A Regulations.

 

12.3                    Amendments to Comply with Section 409A;
Indemnification.  Notwithstanding any other provision of this Agreement to the
contrary, the Company is authorized to amend this Agreement, to void or amend
any election made by the Participant under this Agreement and/or to delay the
payment of any monies and/or provision of any benefits in such manner as may be
determined by the Company, in its discretion, to be necessary or appropriate to
comply with the Section 409A Regulations without prior notice to or consent of
the Participant.  The Participant hereby releases and holds harmless the
Company, its directors, officers and stockholders from any and all claims that
may arise from or relate to any tax liability, penalties, interest, costs, fees
or other liability incurred by the Participant in connection with the Award,
including as a result of the application of Section 409A.

 

12.4                    Advice of Independent Tax Advisor.  The Company has not
obtained a tax ruling or other confirmation from the Internal Revenue Service
with regard to the application of Section 409A to the Award, and the Company
does not represent or warrant that this Agreement will avoid adverse tax
consequences to the Participant, including as a result of the application of
Section 409A to the Award.  The Participant hereby acknowledges that he or she
has been advised to seek the advice of his or her own independent tax advisor
prior to entering into this Agreement and is not relying upon any
representations of the Company or any of its agents as to the effect of or the
advisability of entering into this Agreement.

 

6

--------------------------------------------------------------------------------


 

13.    MISCELLANEOUS PROVISIONS.

 

13.1                    Termination or Amendment.  The Committee may terminate
or amend the Plan at any time.  No amendment or addition to this Agreement shall
be effective unless in writing and, to the extent such amendment is necessary to
comply with applicable law or government regulation (including, but not limited
to Section 409A), may be made without the consent of the Participant.

 

13.2                    Nontransferability of the Award.  Prior to the issuance
of shares of Stock on the applicable Settlement Date, neither this Award nor any
Units subject to this Award shall be subject in any manner to anticipation,
alienation, sale, exchange, transfer, assignment, pledge, encumbrance, or
garnishment by creditors of the Participant or the Participant’s beneficiary,
except transfer by will or by the laws of descent and distribution.  All rights
with respect to the Award shall be exercisable during the Participant’s lifetime
only by the Participant or the Participant’s guardian or legal representative.

 

13.3                    Further Instruments.  The parties hereto agree to
execute such further instruments and to take such further action as may
reasonably be necessary to carry out the intent of this Agreement.

 

13.4                    Binding Effect.  This Agreement shall inure to the
benefit of the successors and assigns of the Company and, subject to the
restrictions on transfer set forth herein, be binding upon the Participant and
the Participant’s heirs, executors, administrators, successors and assigns.

 

13.5                    Delivery of Documents and Notices.  Any document
relating to participation in the Plan or any notice required or permitted
hereunder shall be given in writing and shall be deemed effectively given
(except to the extent that this Agreement provides for effectiveness only upon
actual receipt of such notice) upon personal delivery, electronic delivery at
the e-mail address, if any, provided for the Participant by a Participating
Company, or upon deposit in the U.S. Post Office or foreign postal service, by
registered or certified mail, or with a nationally recognized overnight courier
service, with postage and fees prepaid, addressed to the other party at the
address shown below that party’s signature to the Grant Notice or at such other
address as such party may designate in writing from time to time to the other
party.

 

(a)                               Description of Electronic Delivery.  The Plan
documents, which may include but do not necessarily include: the Plan, the Grant
Notice, this Agreement, the Plan Prospectus, and any reports of the Company
provided generally to the Company’s stockholders, may be delivered to the
Participant electronically.  In addition, the Participant may deliver
electronically the Grant Notice to the Company or to such third party involved
in administering the Plan as the Company may designate from time to time.  Such
means of electronic delivery may include but do not necessarily include the
delivery of a link to a Company intranet or the Internet site of a third party
involved in administering the Plan, the delivery of the document via e-mail or
such other means of electronic delivery specified by the Company.

 

(b)                              Consent to Electronic Delivery.  The
Participant acknowledges that the Participant has read Section 13.5(a) of this
Agreement and consents to the electronic

 

7

--------------------------------------------------------------------------------


 

delivery of the Plan documents and Grant Notice, as described in
Section 13.5(a).  The Participant acknowledges that he or she may receive from
the Company a paper copy of any documents delivered electronically at no cost to
the Participant by contacting the Company by telephone or in writing.  The
Participant further acknowledges that the Participant will be provided with a
paper copy of any documents if the attempted electronic delivery of such
documents fails.  Similarly, the Participant understands that the Participant
must provide the Company or any designated third party administrator with a
paper copy of any documents if the attempted electronic delivery of such
documents fails.  The Participant may revoke his or her consent to the
electronic delivery of documents described in Section 13.5(a) or may change the
electronic mail address to which such documents are to be delivered (if
Participant has provided an electronic mail address) at any time by notifying
the Company of such revoked consent or revised e-mail address by telephone,
postal service or electronic mail.  Finally, the Participant understands that he
or she is not required to consent to electronic delivery of documents described
in Section 13.5(a).

 

13.6                    Integrated Agreement.  The Grant Notice, this Agreement
and the Plan, together with any employment, service or other agreement between
the Participant and a Participating Company referring to the Award, shall
constitute the entire understanding and agreement of the Participant and the
Participating Company Group with respect to the subject matter contained herein
or therein and supersede any prior agreements, understandings, restrictions,
representations, or warranties among the Participant and the Participating
Company Group with respect to such subject matter other than those as set forth
or provided for herein or therein.  To the extent contemplated herein or
therein, the provisions of the Grant Notice, this Agreement and the Plan shall
survive any settlement of the Award and shall remain in full force and effect.

 

13.7                    Applicable Law.  This Agreement shall be governed by the
laws of the State of California as such laws are applied to agreements between
California residents entered into and to be performed entirely within the State
of California.

 

13.8                    Counterparts.  The Grant Notice may be executed in
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

8

--------------------------------------------------------------------------------
